Citation Nr: 0309189	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  99-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for low back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from March 1966 to March 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Board previously remanded this case to the RO in January 
2001.  In July 2002, the Board itself conducted further 
development pursuant to the provisions of 38 C.F.R. § 
19.9(a)(2) (2002).


REMAND

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) were invalid.  Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003).  Therefore, the Board may not 
address the issue without first remanding the matter to the 
RO for appropriate consideration.  

Further, in April 1999 the veteran requested that VA obtain 
his medical records pertaining to treatment received for his 
back from the Dorn VA Medical Center (VAMC) in Columbia, 
South Carolina.  He indicated that he had received treatment 
at the Dorn VAMC since 1970.  The Board only has current 
records from the Dorn VAMC.  Hence, the RO must contact the 
VAMC and request that they conduct a thorough search for all 
treatment records dated between 1970 and 1999.    

The service medical records show treatment for a low back 
problem and diagnose a chronic low back strain.  Service 
medical records also note that the veteran had back problems 
six (6) weeks prior to service.  Post-service records show a 
diagnosis of low back strain in 1968 immediately after 
service.  He now has degenerative joint disease.

In April 2003, the veteran underwent a VA spine examination 
to determine the diagnoses, etiology, and date of onset of 
any low back disorder.  The examination conducted by Brad G. 
Prybis, M.D., at the Dorn Veterans' Hospital, however, failed 
to answer all questions posed.  Thus, the claims folder must 
be returned to Dr. Prybis for an addendum which is responsive 
to the questions at issue.  If Dr. Prybis is no longer 
available, the veteran should be scheduled for another 
examiner.  
In addition, a December 2000 rating decision increased the 
veteran's rating for post-traumatic stress disorder (PTSD) 
from 30 percent to 50 percent.  In an April 2001 statement, 
the veteran notified the RO of his disagreement with the 
rating assigned for PTSD.  An August 2002 rating decision 
increased the PTSD rating to 70 percent.  As this is not the 
maximum schedular rating for PTSD, a Statement of the Case 
must still be issued.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, this case is REMANDED for the following 
development:
1.  The RO should take the appropriate 
measure to obtain the veteran's medical 
records from the Dorn VAMC from 1970 to 
1999.  This should include a search of 
archived records.  If these records do 
not exist or cannot be located, the VAMC 
must provide an explanation as to all 
actions undertaken to locate such 
records, and specifically state that such 
records do not exist or cannot be located 
and that further search for the records 
would be futile.  

2.  Thereafter, the claims file must be 
returned to Dr. Prybis for an addendum to 
his April 2003 VA examination report.  
Specifically, Dr. Prybis is asked to 
provide a complete diagnosis of any and 
all low back disorders, and to specify 
the date of onset and etiology of such 
back disorders.  Dr. Prybis is 
specifically advised that his April 2003 
examination report indicated that x-rays 
were ordered; however, results of the x-
rays are not of record.  Dr. Prybis is 
also advised that his examination report 
was not responsive to the questions posed 
to him.  After a complete review of the 
evidence of record, Dr. Prybis is asked 
to answer the following questions:  1) is 
it at least as likely as not that any 
diagnosed back disorder was first 
manifested in service or is due to injury 
or disease incurred in service?  2) If 
Dr. Prybis determines that a low back 
disorder pre-existed service, then he 
should indicate whether it is at least as 
likely as not that there was an increase 
in the low back disability during 
service.  3) If Dr. Prybis determines 
that there was an increase in the 
disability during service, he should 
indicate whether or not such increase in 
disability was due to the natural 
progress of the disease.

3.  If Dr. Prybis is no longer available 
to provide an addendum report, then the 
veteran should be rescheduled for another 
VA examination, and the VA examiner is to 
answer all the questions posed to Dr. 
Prybis in paragraph 2 above.

4.  The RO should furnish to the veteran 
and his representative a statement of the 
case on the issue of entitlement to an 
increased rating for PTSD.  The RO should 
explain to the veteran the time period 
for filing a substantive appeal, and 
furnish a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) to facilitate such 
filing.  The veteran and his 
representative are hereby reminded that 
the Board will have jurisdiction to 
consider this issue if, and only if, an 
appeal as to this issue is perfected with 
the timely filing of a substantive 
appeal.    

5.  The RO should then review the record 
to ensure that all requested development 
has been completed in compliance with 
this REMAND.  If any action is not 
undertaken, or is deficient in any 
manner, appropriate corrective action 
must be undertaken.  Moreover, the RO 
should ensure that pertinent medical 
evidence has been associated with the 
claims file, and that all action 
necessary under the Veterans Claims 
Assistance Act of 2000 (VCAA) concerning 
the duty to notify and assist the veteran 
are accomplished.  38 U.S.C.A. §§ 5100, 
5103, 5103A and 5107 (West 2002).  This 
includes full compliance with the notice 
requirements as to what VA will do, and 
what the veteran must do, as discussed in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

6.  The RO should then readjudicate the 
claim on appeal.  The RO must provide 
adequate reasons and bases for its 
determination.  

7.  If the benefit sought on appeal 
continues to be denied, the RO should 
furnish the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the opportunity to provide 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




